Name: 88/148/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Greece pursuant to Regulation (EEC) No 4028/86 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  management
 Date Published: 1988-03-16

 Avis juridique important|31988D014888/148/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Greece pursuant to Regulation (EEC) No 4028/86 (Only the Greek text is authentic) Official Journal L 070 , 16/03/1988 P. 0023 - 0026*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Greece pursuant to Regulation (EEC) No 4028/86 (Only the Greek text is authentic) (88/148/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas, on 30 April 1987, the Greek Government forwarded to the Commission a multiannual guidance programme for the fishing fleet, hereinafter referred to as 'the programme'; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfills the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas a Community system for the conservation and management of fishery resources was introduced by Council Regulation (EEC) No 170/83 (2); Whereas Regulation (EEC) No 4028/86 is aimed at facilitating the structural development of the fisheries sector within the framework of the guidelines of the common fisheries policy; whereas such structural development may be encouraged by appropriate measures supported with Community financial aid; Whereas such measures should help to create a fishing fleet that is adapted to likely medium-term catch opportunities in both Community and non-Community waters; whereas these measures should, in particular, be based on an attempt to ensure balanced exploitation of internal resources in Community waters; Whereas the measures implemented under the Community rules adopted for the decade from 1987 to 1997 are a continuation of the efforts made since 1983 to improve the structural situation up to 31 December 1986 through common measures to restructure, modernize and develop the fisheries sector; whereas, therefore, the objectives of the previous programme approved by Commission Decision 85/283/EEC (3) constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the objectives of the guidance programme for 1986 have not been fully achieved; whereas the current or likely situation as regards availabilities in conjunction with the activities of the fleet concerned do not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1987 to 1991; Whereas these forecasts could be reviewed were there to be any significant change in availabilities, backed up by scientific evidence, and in the light of the development of international fishery relations between the Community and coastal third States; Whereas, in addition, the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fishing capacities and availabilities; Whereas the desired structural adjustments should be implemented on a gradual and continuing basis to reduce the economic and social impact they may have to a minimum; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for the fishing fleet (1987 to 1991), as forwarded by the Greek Government on 30 April 1987 and as later supplemented by that Government, is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 Each year, at the latest by 15 February and 31 July, Greece shall forward to the Commission, in respect of each category of vessels defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 31 December or 30 June. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or, where this information is repeatedly not supplied, notify the Member State, at the end of two consecutive six-month periods, that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Hellenic Republic. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 24, 27. 1. 1983, p. 1. (3) OJ No L 157, 15. 6. 1985, p. 16. ANNEX Multiannual guidance programme for the Greek fishing fleet (1987 to 1991) I. GENERAL REMAKES The programme relates to the whole of the Greek fishing fleet and covers the entire territory of Greece. II. OBJECTIVES 1. The aims of the programme are: (a) to reduce the whole of the Mediterranean fleet from the level envisaged under the previous programme to 104 623 GRT and 448 000 kW on 31 December 1991; (b) to modernize vessels of the Mediterranean fleet with the aim of improving the safety of vessels at sea and fishermen; (c) to redeploy fishing activities from coastal areas towards more distant and deeper waters; (d) to introduce better measures to support and monitor fishing activities and the development of the fleet; (e) modernization and reduction of the oceanic fleet with the aim of achieving on 31 December 1991 the global capacity of 25 996 GRT. 2. The following limitations should apply to the development of the fleet during the period covered by the programme. (Tonnage (GRT)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // 1. Mediterranean fleet // 107 859 // 104 718 // 104 623 // 2. Ocean-going fleet // 26 800 // 33 043 // 25 996 // // // // // Total // 134 659 // 137 761 // 130 619 // // // // (Engine power (kW)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // 1. Meditterranean fleet // 457 147 // 511 127 // 448 000 // 2. Ocean-going fleet // 45 320 (1) // 57 696 // 44 413 // // // // // Total // 502 467 // 568 823 // 492 413 // // // // (1) Extrapolation of the objective of the global oceanic fleet. III. PLANNED MEASURES The following measures should be implemented to achieve the objectives set out above: (a) a reduction in the capacity of the 'inshore' fleet (vessels of less than nine metres between perpendiculars); (b) redeployment of the 'coastal fleet' through the withdrawal of obsolete or unsuitable vessels and by promoting the use of more selective fishing methods; (c) restructuring and modernization of the 'middle-water fleet' by deploying vessels that can be used more flexibly; (d) reduction of the oceanic fleet by the encouragement of permanent laying-up and the construction of smaller boats. IV. COMMENTS 1. The overall objective referred to in point II (1) (a) above may only be revised on the basis of detailed scientific assessments which show the existence of stocks which are not fully exploited at present. 2. It is imperative that the redeployment of fishing activities referred to in point II (1) (c) above be accompanied by rules to ensure that fishing activities in waters traditionally fished by the 'inshore fleet' are curtailed. 3. Any increase in unit mean tonnage of Mediterranean fishing vessels should be accompanied by an equivalent definitive withdrawal of obsolete vessels. 4. Oceanic boats not active at present cannot be taken into account within the framework of the present programme except as an exchange for a reduction of the oceanic fleet which is active at present. 5. The objectives of the programme should be realized at the 20 % level at least by the end of 1988 and by 80 % at least by the end of 1990. 6. The Commission recalls that any financial measures taken by national, regional or local authorities in respect of the sector concerned must henceforth lie within the scope of this programme.